DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-30 were previously pending and subject to a non-final office action mailed 06/22/2022. Claim 13 was amended; no claim was cancelled or added in a reply filed 09/22/2022. Therefore, claims 1-30 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 09/22/2022 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because the claims provide a technical solution for systems to integrate multi-restaurant system orders into a single system order submitted by users through a computing device which improves the operation of existing systems by reducing the processing stages and the carbon emission from the delivery overhead (remarks p. 11). Examiner respectfully disagrees. 
Examiner respectfully notes that the current claims do not provide a technical solutions that improves the operation of existing systems but rather use the generic functions of generic computer systems to automate an abstract idea which does not integrate the abstract idea into a practical application (please see MPEP 2106.05(f)” Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”).
Applicant’s arguments, see remarks p. 11, filed 09/22/2022, with respect to 112b rejection of claim 13 have been fully considered and are persuasive.  The 112b rejection of claim 13 has been withdrawn. 
Applicant's arguments filed 09/22/2022 in regards to 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the combination of Bernstein, Iacono and Szybalski cannot serve as supporting a proper basis for establishing obviousness, as they were not available at the effective filing date of the present application (remarks p. 13). Examiner respectfully disagrees. 
The current application is a continuation of Application 17/173,983 filed on February 11, 2021 which claims priority to US provisional application 62/972,762 filed on February 11, 2020. Therefore, the combination of references should be published or deemed to be published before February 11, 2020. 
Bernstein (US 10977751) was published on April 13, 2021 and filed on October 29, 2015. Iacono (US 2021/0089995) was published on Mar. 25, 2021 and filed on December 23, 2016. Szybalski (US 2020/0065734) was published on Feb. 27, 2020 and filed in August 23, 2018. 
Based on the publication dates alone of the references, none of the references are prior art references that are published before February 11, 2020. However, AIA  35 USC 102(a)(2) states that “ (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. “ MPEP 2152.05(II) further states that “.S. patents, U.S. patent applications published under 35 U.S.C. 122(b), and international patent applications published under the Patent Cooperation Treaty to another are prior art under 35 U.S.C. 102(a)(2)  if the filing or effective filing date of the disclosure of the reference is before the effective filing date of the claimed invention. Even if the issue or publication date of the reference is not before the effective filing date of the claimed invention, the reference may still be applicable as prior art under 35 U.S.C. 102(a)(2)  if it was "effectively filed" before the effective filing date of the claimed invention with respect to the subject matter relied upon to reject the claim. MPEP § 2152.01 discusses the "effective filing date" of a claimed invention. 35 U.S.C. 102(d)  sets forth the criteria to determine when subject matter described in a U.S. patent, U.S. patent application publication, or WIPO published application was "effectively filed" for purposes of 35 U.S.C. 102(a)(2). See MPEP § 2154.” 
Based on the AIA  35 USC 102(a)(2) and MPEP 2152.05(II), the references named above are deemed to be published and serve as prior art based on their filing dates which are prior than February 11, 2020. Therefore, Bernstein, Iacono and Szybalski are considered prior art and their combination is obvious as shown in the non-final office action dated 06/22/2022 and from the rejection below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/11/17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving a delivery order comprising: a plurality of order items from a plurality of restaurants, and a delivery order destination; for each of the plurality of order items, retrieving order item data comprising: location data of a restaurant associated with each of the plurality of order items, and preparation time associated with each of the plurality of order items; organizing a plurality of optimal pickup times for the plurality of order items, each of the plurality of optimal pickup times being organized based on the following: the retrieved order item data, the delivery order destination, and a target delivery time for the delivery order; transmitting a time to begin preparation for each of the plurality of order items to each restaurant associated with each of the plurality of order items; and transmitting to one or more delivery providers, one or more pickup notifications comprising: one or more of the plurality of optimal pickup times, and at least a portion of the retrieved order item data.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, only claim 11 and 17 recite additional elements. Claim 11 recites a memory storage and a processing unit and claim 17 recite a non-transitory computer readable medium and a computer. Claim 1 does not recite any additional element. Each of the additional elements in claim 11 and 17 is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-10, 12-16 and 18-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/11/17 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving a first order item and a second order item of the multi-restaurant order, by a delivery organizer, the multi-restaurant order comprising a plurality of order items associated with one or more kitchens, each of the one or more kitchens comprising one or more restaurants; retrieving, by the delivery organizer, a first preparation time information associated with the first order item, the first order item being associated with a first restaurant; retrieving, by the delivery organizer, a second preparation time information associated with the second order item, the second order item being associated with a second restaurant; scheduling, by the delivery organizer, a plurality of pickup times for at least one delivery provider to pick up the first order item and the second order item, the plurality of pickup times being based on the following: geolocation data of the first restaurant and the second restaurant, a target temperature of at least one of the first order item and the second order item, and a target delivery time for the multi-restaurant order; scheduling, based on order data, a first time to begin preparation of the first order item and a second time to begin preparation of the second order item; transmitting, by the delivery organizer, the following: the scheduled first time to begin preparation to the first restaurant, the scheduled second time to begin preparation to the second restaurant, and at least one of the plurality of pickup times to the at least one delivery provider; monitoring, by the delivery organizer, preparation times associated with the first order item and the second order item at their respective restaurants to detect one or more delays; and triggering a transmission upon a detection of one or more delays, by the delivery organizer, of a notification to one or more delivery providers to adjust one or more of the pickup times..”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, claim 21 only recites a software interface and wherein the delivery organizer is a software application executing on a computer. Each of the additional elements in claim 21 is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 22-30 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-11, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10,977,751) in view of Szybalski (US 2020/0065734) and Baggott (US 2018/0025318).
As per claim 1/11/17, Bernstein discloses a method for managing a multi-restaurant order; a multi-restaurant order managing system comprising: a memory storage (25:7-25); and a processing unit coupled to the memory storage, the processing unit being configured to perform the following (24:55-67); a non-transitory computer readable medium comprising a set of instructions which, when executed by a computer (24:55-25: 25), perform a method, the method comprising:
receiving a delivery order comprising:
 a plurality of order items from a plurality of restaurants (fig. 4, 5:3-26, 16:1-36), and
 a delivery order destination (3:51-59, 5:53 to 6:19, 7:43-53, fig. 2-3, delivery location);
 for each of the plurality of order items, retrieving order item data comprising: location data of a restaurant associated with each of the plurality of order items (5:4-67, 10:44-61, location information of the restaurant is determined in order to determine distance between pickup locations), and
 preparation time associated with each of the plurality of order items (11:5-55); 
organizing a plurality of optimal pickup times for the plurality of order items (2:21-42 and 2:43 to 3:3), each of the plurality of optimal pickup times being organized based on the following: 
the retrieved order item data (2:21-65),
 the delivery order destination (16:36 to 17:10), and 
a delivery time for the delivery order (16:36 to 17:10, a customer can either choose to have the orders delivered as soon as they are ready or at a later time); 
transmitting to one or more delivery providers, one or more pickup notifications comprising: 
one or more of the plurality of optimal pickup times (22:61 to 23:4, pickup times are communicated to the couriers), and 
at least a portion of the retrieved order item data (22:61 to 23:4, merchant locations are communicated to the couriers).
However, although Bernstein discloses transmitting the times the courier would pickup the order from the merchant to the merchant, it does not disclose but Szybalski discloses transmitting a time to begin preparation for each of the plurality of order items to each restaurant associated with each of the plurality of order items (paragraph 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Szybalski in the teaching of Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, although Berstein discloses that the pickup times are based on a delivery time for the delivery order, it does not disclose an explicit/target time but Baggott discloses organizing the pickup times based on a target delivery time for the delivery order (paragraph 9, 60, 64, 69 and 74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Baggott in the teaching of Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5, Bernstein discloses wherein the one or more delivery providers comprises a plurality of delivery providers (3:40-47). However, Bernstein does not disclose but Baggott discloses the method further comprising coordinating the plurality of delivery providers to arrive to the delivery order destination at substantially the same timeframe (paragraph 17 and 24-25)(please see claim 1 rejection for combination rationale).
As per claim 6/16, Bernstein discloses wherein two or more restaurants associated with the delivery order operate at the same location (9:63-67).
As per claim 7, Bernstein does not disclose but Szybalski discloses wherein retrieving order item data further comprises retrieving order temperature information for each of the plurality of order items (paragraph 39)(please see claim 1 rejection for combination rationale).
As per claim 8, Bernstein discloses a delivery time (16:36 to 17:10) but does not explicitly discloses wherein receiving the delivery order comprises receiving the target delivery time. However, Baggot discloses wherein receiving the delivery order comprises receiving the target delivery time (paragraph 9, 60, 64, 69, 74)(please see claim 1 rejection for combination rationale).
As per claim 9, Bernstein does not disclose but Baggott discloses receiving the target delivery time from a manager of the delivery order (paragraph 9, 60, 64, 69, 74, the target delivery time is received from a customer).
As per claim 10, Bernstein discloses wherein transmitting at least a portion of the retrieved order item data comprises transmitting the location data of the restaurant associated with each of one or more of the plurality of order items (22:61 to 23:4).
As per claim 13, Bernstein discloses further configured to modify, upon receipt of a modification request from a restaurant, the preparation time associated with the one of the plurality of order items (12:5-17).
As per claim 14, Bernstein discloses wherein receiving the delivery order further comprises receiving at least one of the following: at least one delivery address (16:38-43), payment information of at least one customer associated with the delivery order (7:62 to 8:9), and contact information of the at least one customer associated with the delivery order.
As per claim 15, Bernstein does not disclose but Baggott discloses further configured to receive a completion indicator upon a completed delivery from each of the one or more delivery providers to at least one customer of the delivery order (paragraph 93)(please see claim 11 rejection for combination rationale).
As per claim 19, Bernstein discloses wherein two or more restaurants associated with the delivery order operate at the same location (9:63-67).
Claim(s) 2-3, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10,977,751) in view of Szybalski (US 2020/0065734) and Baggott (US 2018/0025318), as disclosed in the rejection of claim 1/11/17, in further view of Iacono (US 2021/0089995).
As per claim 2/12, Bernstein does not explicitly disclose but Iacono discloses detecting a preparation delay associated with an order item, of the plurality of order items, and responsive to detecting the preparation delay, transmitting, to at least one of the one or more delivery providers, a pickup adjustment notification comprising a modified pickup time (paragraph 46-53, 58 and 72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Iacono in the teaching of Bernstein in order to enable a merchant to control preparation times for items that are offered by the merchant  (please see Iacono abstract).
As per claim 3, Bernstein does not disclose but Iacono further discloses wherein detecting the preparation delay associated with an order item comprises receiving a delay notification from the restaurant associated with the order item (paragraph 28 and 50)(please see claim 2 rejection for combination rationale).
As per claim 18, Bernstein discloses wherein retrieving order item data comprises parsing the following information from each restaurant associated with each of the plurality of order items to determine the preparation time associated with each of the plurality of order items: one or more other order items currently being prepared (2:26-35), one or more other order items queued for preparation (7:10-22). However, Bernstein does not disclose but Iacono discloses a preparation rate of each of the plurality of restaurants (paragraph 14-16 and 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Iacono in the teaching of Bernstein in order to enable a merchant to control preparation times for items that are offered by the merchant  (please see Iacono abstract).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10,977,751) in view of Szybalski (US 2020/0065734), Baggott (US 2018/0025318), Iacono (US 2021/0089995), as disclosed in the rejection of claim 2, in further view of Paul (WO 2011/054710).
As per claim 4, Bernstein in view of Iacono does not disclose but Paul discloses assigning at least one additional delivery provider in response to the modified pickup time (page 9, lines 21-34, the courier assigned with the modified timed order delegate the order to a dispatcher to involve further resources and couriers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Paul in the teaching of Bernstein in view of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10,977,751) in view of Szybalski (US 2020/0065734) and Baggott (US 2018/0025318), as disclosed in the rejection of claim 17, in further view of Rehn (US 2021/0224735).
As per claim 20, Bernstein does not disclose but Rehn discloses further comprising assigning at least one prerequisite item relating to the delivery order, the at least one prerequisite item comprising at least one of the following: at least one thermal container, and at least one chafing apparatus (paragraph 70, 74-79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Rehn in the teaching of Bernstein in order to efficiently deploy and track reusable cooler bags, such that their limited numbers can be utilized to the maximum effect, and the replacement rate due to losses are kept at minimum (please see Rehn paragraph 5).
Claim(s) 21-23 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10,977,751) in view of Szybalski (US 2020/0065734), Baggott (US 2018/0025318) and Iacono (US 2021/0089995),
As per claim 21, Bernstein discloses a method for executing a multi-restaurant order, the method comprising:
 receiving a first order item and a second order item of the multi-restaurant order, by a delivery organizer from a software interface, wherein the delivery organizer is a software application executing on a computer, the multi-restaurant order comprising a plurality of order items associated with one or more kitchens, each of the one or more kitchens comprising one or more restaurants (fig. 1, 4, 5:3 to 6:19, 9:63-67, 16:1-36) ; 
retrieving, by the delivery organizer, a first preparation time information associated with the first order item, the first order item being associated with a first restaurant (11:5-55, preparation times are obtained respective to each restaurant in the order);
 retrieving, by the delivery organizer, a second preparation time information associated with the second order item, the second order item being associated with a second restaurant (11:5-55, preparation times are obtained respective to each restaurant in the order); 
scheduling, by the delivery organizer, a plurality of pickup times for at least one delivery provider to pick up the first order item and the second order item, the plurality of pickup times being based on the following (2:21-42, 2:43 to 3:3): 
geolocation data of the first restaurant and the second restaurant (10:44-61),
 a freshness of at least one of the first order item and the second order item (2:21-27, 11:26-34), and 
transmitting, by the delivery organizer, the following:
at least one of the plurality of pickup times to the at least one delivery provider (22:61 to 23:4); 
However, Bernstein does not disclose but Szybalski discloses a pickup time based on a target temperature of at least one of the first order item and the second order item (paragraph 39, 74 and 82); scheduling, based on order data, a first time to begin preparation of the first order item and a second time to begin preparation of the second order item (paragraph 29, 70, 83-85); transmitting, by the delivery organizer, the following:  the scheduled first time to begin preparation to the first restaurant (paragraph 29, 70, 83-85) , the scheduled second time to begin preparation to the second restaurant (paragraph 29, 70, 83-85); monitoring, by the delivery organizer, preparation times associated with the first order item and the second order item at their respective restaurants to detect one or more delays (paragraph 67 and 69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Szybalski in the teaching of Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Bernstein does not disclose but Baggott discloses a pickup time based on a target delivery time for the multi-restaurant order (paragraph 9, 60, 64, 69 and 74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Baggott in the teaching of Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Bernstein does not disclose but Iacono discloses triggering a transmission upon a detection of one or more delays, by the delivery organizer, of a notification to one or more delivery providers to adjust one or more of the pickup times (paragraph 56-53, 58 and 72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Iacono in the teaching of Bernstein in order to enable a merchant to control preparation times for items that are offered by the merchant (please see Iacono abstract).
As per claim 22/23, Bernstein discloses wherein retrieving order item data comprises parsing the following information from first and second restaurant to determine the first and second preparation time information: one or more other order items currently being prepared (2:26-35), one or more other order items queued for preparation (7:10-22). However, Bernstein does not disclose but Iacono discloses a preparation rate of each of the plurality of restaurants (paragraph 14-16 and 28)(please see claim 21 rejection for combination rationale).
As per claim 25, Bernstein discloses wherein the one or more delivery providers comprises a plurality of delivery providers (3:40-47). However, Bernstein does not disclose but Baggott discloses the method further comprising coordinating the plurality of delivery providers to arrive to the delivery order destination at substantially the same timeframe (paragraph 17 and 24-25)(please see claim 21 rejection for combination rationale).
As per claim 26, Bernstein discloses wherein two or more restaurants associated with the delivery order operate at the same location (9:63-67).
As per claim 27, Bernstein discloses wherein receiving the delivery order further comprises receiving at least one of the following: at least one delivery address (16:38-43), payment information of at least one customer associated with the delivery order (7:62 to 8:9), and contact information of the at least one customer associated with the delivery order; the target delivery time; and desired service options.
As per claim 28, Bernstein does not disclose but Szybalski discloses wherein retrieving order item data further comprises retrieving order temperature information for each of the plurality of order items (paragraph 39)(please see claim 21 rejection for combination rationale).
As per claim 29, Bernstein does not disclose but Baggott discloses receiving a completion indicator upon a completed delivery from the one or more delivery providers to a customer of the multi-restaurant order (paragraph 93)(please see claim 21 rejection for combination rationale).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10,977,751) in view of Szybalski (US 2020/0065734), Baggott (US 2018/0025318), Iacono (US 2021/0089995), as disclosed in the rejection of claim 21, in further view of Paul (WO 2011/054710).
As per claim 24, Bernstein in view of Iacono does not disclose but Paul discloses assigning one or more additional delivery providers in response to the adjusted one or more pickup times. (page 9, lines 21-34, the courier assigned with the modified timed order delegate the order to a dispatcher to involve further resources and couriers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Paul in the teaching of Bernstein in view of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10,977,751) in view of Szybalski (US 2020/0065734), Baggott (US 2018/0025318), Iacono (US 2021/0089995), as disclosed in the rejection of claim 29, in further view of Rao (US 2017/0236088).
As per claim 30, Bernstein in view of Baggott does not explicitly disclose but Rao discloses further comprising transmitting payment from the customer to one or more of the following based on the completion indicator: the first restaurant; the second restaurant; and the at least one delivery provider (paragraph 86).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Rao in the teaching of Bernstein in view of Baggott, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628


/OMAR ZEROUAL/Primary Examiner, Art Unit 3628